 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8    MATTHEW NELSON,
                                                            Case No.: 2:19-cv-01755-GMN-NJK
 9           Plaintiff(s),
                                                                           ORDER
10    v.
11    AD ASTRA RECOVERY SERVICES, INC.,
      et al.,
12
             Defendant(s).
13
            To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
14
     1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
15
     January 6, 2020.
16
            IT IS SO ORDERED.
17
            Dated: December 26, 2019
18
                                                                  ______________________________
19                                                                Nancy J. Koppe
                                                                  United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                     1
